                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY
                         CAMDEN VICINAGE

                                :
TARA GLASS,                     :
                                :    Civ. No. 19-16271 (RMB)
               Petitioner,      :
                                :
          v.                    :         OPINION
                                :
UNITED STATES OF AMERICA,       :
                                :
               Respondent       :
                                :

BUMB, United States District Judge

     This matter comes before the Court upon Petitioner’s motion

to vacate, set aside or correct sentence under 28 U.S.C. § 2255.

(Mot. to Vacate, ECF No. 1.) Pursuant to Rule 4 of the Rules

Governing Section 2255 Proceedings for the United States District

Courts, the Clerk must promptly forward the motion to the judge

who conducted the trial and imposed sentence, and the judge must

promptly examine it. “If it plainly appears from the motion, any

attached exhibits, and the record of the prior proceedings that

the moving party is not entitled to relief, the judge must dismiss

the petition and direct the clerk to notify the moving party.”

Rule 4(b). For the reasons discussed below, the Court dismisses

the motion without prejudice.
I.    BACKGROUND

      On November 20, 2012, this Court entered judgment against

Petitioner after she pled guilty to violating 21 U.S.C. § 841(a)

and   (b)(1)(B),   distribution     and     possession    with      intent    to

distribute 5 grams or more of methamphetamine. United States v.

Glass, 12cr542(RMB) (D.N.J.) (Judgment, ECF No. 32.) The Court

sentenced Petitioner to a 24-month term of imprisonment, and a

five-year term of supervised release. (Id.)

      On March 11, 2019, the Court entered judgment for violation

of supervised release, and sentenced Petitioner to a three-month

term of imprisonment, a 54-month term of supervised release and

special conditions of supervised release. Id. (Judgment, ECF No.

65.) On April 10, 2019, Petitioner filed a Notice of Appeal in the

Third Circuit Court of Appeals. (Not. of Appeal, ECF No. 66.)

Petitioner filed the present motion to vacate, set aside or correct

sentence under 28 U.S.C. § 2255 on August 5, 2019.

II.   DISCUSSION

      Petitioner acknowledges that her direct appeal is pending in

the   Third   Circuit.   (Petr’s   Brief,    ECF   No.   1-1   at    3.)     “[A]

collateral attack is generally inappropriate if the possibility of

further direct review remains open.” Kapral v. U.S., 166 F.3d 565,

570 (3d Cir. 1999). This is because the disposition of the appeal

may render a writ of habeas corpus unnecessary. Id. (citing Feldman

v. Henman, 815 F.2d 1318, 1320-21 (9th Cir. 1987)); see Norman v.

                                    2
Levi, 305 F. App’x 820, 821 (3d. Cir. 2009) (per curiam) (finding

§ 2255 motion would have been subject to dismissal as premature if

filed prior to sentencing and direct appeal); accord Bartok v.

Warden Loretto FCI, 609 F. App’x 707, 710 (3d Cir. 2015) (per

curiam).

III. CONCLUSION

     For   the   reasons   discussed   above,   Petitioner’s   motion   to

vacate, set aside or correct sentence under 28 U.S.C. § 2255 is

dismissed without prejudice because it is premature.

An appropriate Order follows.



Dated: September 25, 2019

                                 s/Renée Marie Bumb
                                 RENÉE MARIE BUMB
                                 United States District Judge




                                   3
